Citation Nr: 1724784	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.   04-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and September 2004 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA). The September 2003 decision declined to reopen a previously denied claim of service connection for hearing loss. A September 2004 decision denied a claim of service connection for tinnitus. 

The Board reopened the hearing loss claim in June 2007, and remanded the hearing loss and tinnitus claims to the RO. The Board again remanded the claims for additional development in December 2009, February 2013, November 2014, and January 2016. In November 2014 the Board additionally denied service connection for a gastrointestinal disability; no further question or controversy remains for consideration on that issue. 

In September 2012, the Board remanded the hearing loss and tinnitus claims to the RO for provision of a new Board hearing. The Veteran had previously testified at a May 2006 hearing before an Acting Veterans Law Judge who was no longer employed by the Board. The Veteran was therefore afforded the opportunity for another hearing, and such was held before the undersigned in December 2012 at the RO. Transcripts of both hearings are associated with the electronic file.


FINDINGS OF FACT

1. The Veteran does not have bilateral hearing loss of such severity to constitute a disability for VA compensation purposes.

2. During the pendency of this claim, the Veteran did have hearing loss disability that constituted a disability for VA compensation purposes for the periods of August 27, 2003, to July 11, 2004, for the Veteran's left ear and from January 14, 2005 to November 13, 2005, for the Veteran's right ear; such hearing loss, however, is not related to his military service. 

3. The Veteran's tinnitus was not caused by or incurred during military service, and is not otherwise related to such service.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).
 
2. Tinnitus was not incurred in or aggravated by service and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 , 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008). Thus, any error related to this element is harmless.

VCAA letter dated in June 2007 fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio, at 187. The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims. The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121. The letter also explained to the Veteran how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail. See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served"). In order for the Court to be persuaded that no prejudice resulted from a notice error, the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection. Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case. As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs) and VA medical records are in the file. Private medical records identified by the Veteran have been obtained, to the extent possible. The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The RO provided the Veteran an appropriate VA examination in January 2015 and May 2016. The VA examination reports are thorough and supported by the other treatment evidence of record. The reports discussed the clinical findings and the Veteran's reported history as necessary. The Board concludes the examination report and addendum together in this case are adequate upon which to base a decision. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the VA examination report and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. 3.303(a)(2016). Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d)(2016). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The determination of whether a Veteran has a hearing loss disability is governed by 38 C.F.R. § 3.385 (2016). For VA purposes, impaired hearing will be considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 (2016). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

Bilateral Hearing and Tinnitus 

The Veteran contends that he first noticed a hearing problem in service. He further explained that his military occupation specialty was thirty six kilo, technical wiring and switchboard and that while in the military he did not wear any hearing protection. He was exposed to noise from gamma goats, deuce and a half, major trucks and major tanks. He claimed that he started to notice ringing in his ear and hearing loss after a car accident. In 1981 or 1982 he had his ears checked and there was a detection of hearing loss. The Veteran did not have any hearing problems prior to service. See December 2012 Hearing Transcript. 

The Veteran's service treatment records (STRs) show complaints of hearing loss and a July 1981 treatment note reflected that a hearing test indicated a wide range of hearing loss in the right ear and an impression of hearing loss secondary to an unknown cause. The examiner ruled out head trauma as a cause of hearing loss. See July 1981 Chronological Record of Medical History. The audiograms performed in service reflected that the Veteran had no hearing loss that met the criteria of a disability for VA compensation purposes under 38 C.F.R. § 3.385. However, since separation from active duty in September 1981, there is conflicting clinical evidence as to whether the Veteran has VA-recognized hearing loss as defined by 38 C.F.R. § 3.385. 

Under the criteria of this regulation, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000; and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.

The post service clinical evidence reflected that the Veteran's hearing acuity met the criteria at several time periods during the pendency of this claim. A VA audiometric examination on August 27, 2003, indicated speech recognition of 84 percent in the left ear was shown, meeting the criteria under 38 CF.R. § 3.385 for hearing 1oss, but with hearing acuity on audiogram and speech recognition testing that was not disabling under 38 C.F.R. 3.385 in his right ear. See August 2003 Audiometric Examination. Thereafter, a normal audiogram and speech recognition of 94 percent in the left ear just above the threshold for meeting the criteria under 38 C.F.R. § 3.385 for hearing loss were shown on testing at a VA outpatient visit on July 12, 2004. Testing of the right ear at this examination revealed hearing acuity on audiogram and speech recognition testing that was not disabling under the applicable regulatory criteria. However, a private audiological evaluation conducted on January 14, 2005, showed puretone thresholds of 40 decibels in the right ear at 4000 Hertz, and 45 decibels in the left ear at 4000 Hertz, thereby meeting the regulatory criteria for hearing loss in each ear for VA compensation purposes. On reviewing the January 2005 audiogram, a private physician opined in April 2005 that the Veteran's history of noise exposure in the military, and particularly the artillery, is consistent with his January 2005 audiometric testing. See April 2005 Scott and White Clinic Note. 

A November 2005 VA examination reflected, the Veteran's audiogram and speech recognition testing revealed no hearing loss in either ear under the applicable regulatory. See November 2005 Audiology Consult. The report of a March 2008, VA audiological examination showed that the Veteran had normal hearing in both ears on audiogram and speech recognition testing. His puretone thresholds were no worse than 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, bilaterally, and he demonstrated 100 percent speech recognition, bilaterally. The Board observes that, evidently because of the normal current findings obtained, the March 2008 examiner did not provide a nexus opinion addressing the relationship between the periods of demonstrable hearing loss in each ear that met the regulatory criteria for a disabling condition and the Veteran's military service. See March 2008 Audiology Compensation and Pension Exam Report.

The Board remanded the matter in December 2009 in an effort to obtain another examination because the examiner did not provide a nexus opinion addressing the relationship between the periods of hearing loss in each ear that met the criteria. Accordingly, the Board remanded the claim for a VA examination to determine the nature and etiology of any hearing loss disability. Specifically, the Board noted that the requirement of the existence of a current disability was satisfied for the periods from August 27, 2003, to July 11, 2004, for the Veteran's left ear and from January 14, 2005 to November 13, 2005, for the Veteran's right ear. See December 2009 Board Remand. 

The Veteran was afforded another examination in February 2010. After evaluating the Veteran, the examiner determined that the Veteran did not have a hearing loss disability. His puretone thresholds were no worse than 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, bilaterally, and he demonstrated 100 percent speech recognition in the left ear and 98 percent in the right ear. Additionally, in conjunction with review of the claims folder, the examiner determined that it was not likely that the current hearing loss; left ear hearing loss from August 27, 2003, to July 11, 2004, and from January 14, 2005, to November 13, 2005; right ear hearing loss from January 14, 2005, to November 13, 2005, was not related to service to include, any noise exposure or head injury therein, and did not first manifest to a compensable degree within one year of service discharge. The examiner reasoned that there was no current hearing loss and hearing was normal prior to service entry in August 1981. Specifically as to the left ear hearing loss disability, the examiner indicated that the lower than expected word recognition score in tests dated in August 27, 2003, and July 12, 2004, could not be explained and observed that the July 12, 2004, examination report showed excellent word recognition at higher stimulus levels. Furthermore, she noted that the November 14, 2005, examination report reflected no left ear hearing loss, normal hearing to puretones with good recognition score for the right ear and excellent word recognition score for the left ear. As to the right ear hearing loss disability, the examiner commented that the November 14, 2005, hearing test was not for VA compensation purposes, was completed using a 25 word list and not the required 50 word list, and consequently the word recognition score could be used to compare to compensation standards. See February 2010 Audiology Compensation and Pension Exam Report. 

During the December 2012 hearing, the Veteran testified that the February 2010 VA examination was inadequate and it appeared that the examiner was in a rush and not interested. The Board remanded the matter again in an effort to obtain another examination, based on the Veteran's contentions to the inadequacy and the ambiguous findings in the record of the Veteran's hearing loss. Additionally, The Board remanded the claim for a VA examination to determine the nature and etiology of any hearing loss disability and tinnitus. See December 2012 Hearing Transcript and February 2013 Board Remand.  

The Veteran was afforded another VA examination in June 2013. After evaluating the Veteran, the examiner determined that the Veteran did not have a hearing loss disability. The examiner opined that the Veteran's hearing loss is less likely than not related to military service since there is no evidence of hearing loss during service. His puretone thresholds were no worse than 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, bilaterally, and he demonstrated 94 percent speech recognition in the left ear and 96 percent speech recognition in the right ear. The examiner provided a rationale stating that multiple examinations 2003, 2004, 2005, 2008, 2010 and 2013 had shown normal puretone thresholds. Additionally, noise induced hearing impairment by definition is marked by presence of sensorineural hearing loss in the higher frequency, with greatest amount of loss around 4000 Hertz. The Veteran's hearing test results from both active duty and VA examination fail to meet the criteria. The examiner could not give an opinion problems related to a head injury, it would require a medical exam. Additionally, he opined there is no past or current evidence to support auditory damage from noise exposure; therefore any claimed tinnitus would be due to factors other than service noise or acoustic trauma. See June 2013 Audiology Compensation and Pension Examination. 

The Board remanded this claim for another VA examination. It was noted that the Veteran contended his service connection for hearing loss and tinnitus are two-fold. First, he contended that his time in an armor and artillery unit caused or contributed to his hearing problems. Later, he contended that the head injury from a car accident in service caused or contributed to his hearing loss and tinnitus. The Board therefore, repeatedly requested audiologists to address both contentions. Examiners addressed the role of noise exposure in a negative opinion. Therefore, the claim was remanded to schedule the Veteran audiology examination and a VA ear disease examination. See December 2014 Board Remand. 

The Veteran was afforded another VA examination in January 2015. After evaluating the Veteran, the examiner determined that the Veteran did not have a hearing loss disability. The examiner opined that the Veteran's hearing loss is less likely than not related to military service since there is no evidence of hearing loss during service. The Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
20
LEFT
10
10
15
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.

The examiner noted enlistment examination showed hearing within normal limits. Since service, all VA audiograms were within normal limits, with no diagnosis of hearing loss. The examiner addressed the Veteran's lay statements. The Veteran believed his hearing loss in both ears was due to noise exposure in service and an auto accident that occurred in service. Military noise exposure can be conceded based on the Veteran's military occupational specialty and his exposure to firearms, machine guns, mortars, the firing range, helicopters, tanks, heavy artillery, combat explosions, demolitions, and aircraft engines, where hearing protection was not used. It was also noted the Veteran's occupational exposure after service due to working in a factory/plant and machine shop for 20 years, and from personal lawn equipment and loud music for 20 years, all without hearing protection being used. An audiogram conducted before and after the Veteran's auto accident in service showed normal haring with no significant hearing threshold shift documents, and excellent speech discrimination scores. She opined that it were less likely than not that hearing loss disabilities were caused by or aggravated by the Veteran's in-service head injury. Based on the objective evidence of record all audiograms, there is no evidence on which to conclude that a current hearing problems were caused by or a result of the Veterans military service, including noise exposure. The examiner discussed the Veteran's private treatment records from Dr. LH of Scott and White Clinic dated April 2005. DR. LH diagnosed the Veteran with noise hearing loss. During the private April 2005 examination there were no complaints of tinnitus.  The examiner noted that DR. LH admitted he did not have VA audiograms or service medical records for reference and therefore could not comment on whether or not there had been any change in hearing since discharge from service. Additionally, she noted that the hearing examination in January 2005 should be considered invalid. There were no previous or subsequent hearing examinations that matched the severity or pattern of this noised induced hearing loss, also indicating poor reliability as hearing loss for puretones was never confirmed by a second exam. See January 2015 Audiology Compensation and Pension Exam Report. 

The examiner relied upon, the 2005 Institute of Medicine Study report which stated that there were insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after exposure to noise. The report concluded that based on the current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss were "unlikely." Based on the objective evidence audiograms there is no evidence on which to conclude that the Veteran's current hearing problems were caused by or a result of the Veteran's military service, including noise exposure. See January 2015 Audiology Compensation and Pension Exam Report.  

Additionally, the examiner addressed the Veteran's complaints of tinnitus. The Veteran reported occasional, bilateral tinnitus of mild to moderate loudness. He contends that his tinnitus started after an auto accident in service. The examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of a military noise exposure. Additionally, after the accident he did not document any complaints of tinnitus. The Veteran's original claim did not mention tinnitus and service connection for hearing loss was denied as there was no evidence of hearing loss in service. Service connection for tinnitus was originally denied in September 2003, as it was not incurred in or caused by service. The Veteran claimed hearing loss and tinnitus began after his accident, in 1981. After the accident, Veteran was examined and found to have normal hearing in both ears with excellent speech discrimination scores and no mention complaints of tinnitus. The examiner stated without a hearing loss or significant shift in hearing or the report of tinnitus in medical records prior to 2003, it is less likely than not due to or aggravated by military service to include noise exposure and in-service auto accident. See January 2015 Audiology Compensation and Pension Exam Report.  

The Board remanded this matter again, after the Veteran submitted an April 2015 hearing evaluation by a private examiner. This April 2015 hearing evaluation by Scott and White Clinic done by AH, appeared to exhibit that the Veteran had a current hearing loss disability, bilaterally, based on speech recognition. The Board could not state the rationale provided with regard to the prior inconsistencies, therefore the matter was remanded for consideration of new evidence. See January 2016 Remand.     

The Veteran was afforded another VA examination in May 2016. The examiner from the January 2015 examination performed the May 2016 examination. After evaluating the Veteran, the examiner determined that the Veteran did not have a hearing loss disability. The examiner opined that the Veteran's hearing loss is less likely than not related to military service since there is no evidence of hearing loss during service and after service. The puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
10
15
15
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.

The VA examiner reviewed the April 2005 hearing evaluation from Scott and White clinic. The April 2015 showed normal hearing 250Hz to 8KHz in both ears, with no threshold exceeding 25dBHL. The Veteran's speech discrimination scores were 92 percent at 50dBHL in the right ear and 88 percent at 50dBHL in the left ear, and 96 percent at 40dBHL when present binaurally. There was no indication what speech discrimination word lists were presented live voice or recorded, and the particular word list used is not evident on the copy of the examination. The private examiner AH in April 2015 noted the Veteran's reliability was good and commented that there was mild binaural loss; with an understanding at 96 percent binaurally. AH did not note any complaints of tinnitus. The VA examiner stated that it "should be noted that AH is a hearing instrument specialist, with a license to sell hearing aids. She is not a state licensed audiologist as is required by 38 CFR 4.85." Additionally, AH comment of "mild binaural loss" is incorrect as hearing thresholds must exceed 25dBHL to be considered a hearing loss. According to the Handbook of Standard
Procedures and Best Practices for Audiology Compensation and Pension
Examinations a mild hearing loss would have thresholds between 26-40dB. There was no threshold that exceeded 25dBHL at any frequency at the April 2015 private examination. See May 2016 VA Audiology Compensation and Pension Exam Report. 

Furthermore, the examiner addressed the Veteran's complaints of tinnitus. Her opinion still stood the same as her January 2015 opinion. She opined that the Veteran's tinnitus it is less likely than not due to or aggravated by military service to include noise exposure and in-service auto accident. She provided a rationale with clinically significant tinnitus is defined as ear or head noise that lasts at least 5 minutes and occurs at least twice a week. Head noise that occurs less than once a week and that lasts less than five minutes is consistent with normal auditory function and is not clinically significant or typical of an etiology of noise exposure (Dauman & Tyler, 1992). The Veteran stated that his tinnitus occurs one a week and lasts for 25-30 seconds each time. See May 2016 VA Audiology Compensation and Pension Exam Report.

The Board acknowledges the discrepancies in the VA examination and the private medical opinion. The Board finds that despite these discrepancies, the preponderance of the evidence is against the claim. In that regard, April 2015 private medical opinion provided a favorable opinion regarding the Veteran's hearing loss. 

The April 2015 medical opinion relied on an audiogram that displayed the Veteran with a hearing loss disability. The private opinion did not state any rationale on the deficiencies from the private audiograms compared VA audiograms. Also, there is not any rationale on how the medical opinion was formed. There was no scientific research to provide a medical nexus for the Veteran's hearing loss and military service. The examiner performing the April 2015 audiogram is not a state licensed audiologist as is required by 38 CFR 4.85,she is a hearing instrument specialist, with a license to sell hearing aids. Lastly, the comment "mild binaural loss" made by AH is not correct. According to the Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations a mild hearing loss would have thresholds between 26-40dB.of "mild binaural loss" is incorrect as hearing thresholds must exceed 25dBHL.There was no threshold that exceeded 25dBHL at any frequency during this exam. Therefore, the April 2015 exam has less probative value compared to the VA 2015 and 2016 examinations.  

The Board finds the January 2015 and May 2016 VA examination report to be probative in nature. The examiner acknowledged the Veteran's lay reports and addressed the Veteran's hearing loss issue. The examiner opined against any relationship to service and cited to appropriate authority in support of the opinion. An explanation of deficiencies in the Veteran's hearing disability was provided. Additionally, scientific studies and theories were used in the medical opinion. The examiner addressed the audiograms from 2008, 2010, 2013, and 2015. The examiner indicated that it would be wise to note that the examiner in the April 2015 examination was not a licensed audiologist and that the Veteran did not have a current bilateral hearing disability. Furthermore, the VA examiner addressed the qualifying periods of hearing loss from August 2003 to July 2004 and January 2005 to November 2005. The examiner stated that this has been disproven due to insufficient examination, invalid results and/or poor reliability as hearing has consistently remained within normal limits and normal for adjudication purposes. The variable hearing acuity is most likely due to insufficient examination for Compensation and Pension purposes, invalid results and/or poor reliability. Both January 2015 and May 2016 examinations addressed the Veteran's complaints of tinnitus and found that the Veteran's tinnitus was not due to or aggravated by his military service to include noise exposure and in-service auto accident. See January 2015 and May 2016 VA Audiology Compensation and Pension Exam Report.

The Board acknowledges that the Veteran is competent to report symptoms of decreased hearing acuity and ringing in his ears he had during and since service. However, the Veteran first contended that his time in an armor and artillery unit caused or contributed to his hearing problems. Also, after the accident he did not document any complaints of tinnitus. Later, he contended that the head injury from a car accident in service caused or contributed to his hearing loss and tinnitus. The Board finds these reports of hearing loss and tinnitus in service and since service not to be credible because the contemporaneous evidence demonstrated otherwise. Thus, the Board finds that the Veteran has not provided both competent and credible lay evidence identifying the symptoms of hearing loss during service and after service.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current bilateral hearing loss disability that is a result of noise exposure during service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Rather, it requires specialized knowledge of medical principles relating to the auditory system.

The Board is not categorically dismissing the Veteran's lay statements. Rather, the Board finds the statements have less probative value than the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning. The VA examiner also based the opinion upon the review of the claims file. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the January 2015 and May 2016 medical opinion was rendered by an audiologist with relevant medical expertise, and based on a complete review of the Veteran's record and lay reports, the Board affords it greater weight than the Veteran's opinions and private medical opinions regarding a link between his tinnitus and service. Accordingly, the third element for service connection is not met, and the Veteran's tinnitus claim must be denied.

Additionally, the Board finds that the Veteran is not entitled to service connection on a presumptive basis. The Veteran has not presented any evidence, lay or medical, that he has a bilateral hearing disability or tinnitus manifested within one year of discharge. Rather, the overwhelming evidence shows that the Veteran does not have a current hearing loss disability, and such sporadic levels of disability found during the pendency of the claim were not related to service. Indeed, the 2008, 2010, 2013, 2015 and 2016 audiograms demonstrate that he does not have bilateral hearing loss. See 2008, 2010, 2013, 2015 and 2016 VA Audiology Compensation and Pension Exam Report.  And the Veteran's claims of tinnitus since service have been sufficiently discounted.  

In summary, the most probative credible and competent evidence of record regarding a nexus to service is the negative medical opinion of the VA examiner. The preponderance of the evidence is, therefore, against the claims. Service connection for bilaterally hearing loss and tinnitus is not warranted. As shown above, the greater weight of the evidence, and the most probative evidence, shows that there is no current bilateral hearing loss disability. Moreover, the hearing loss that was demonstrated during the pendency of the claim to have constituted a disability for VA compensation purposes (for the periods of August 27, 2003, to July 11, 2004, for the Veteran's left ear and from January 14, 2005 to November 13, 2005, for the Veteran's right ear), has not been shown by competent evidence to be related to the Veteran's period of service.  In fact, the reverse is true, in that the preponderance of the evidence shows that it was not so-related.  
The Veteran has been found not credible with respect to his reports of hearing loss and tinnitus in and related to service; there are highly probative audiological opinions against his claim, and there are substantially less probative audiological opinions in support of his claim. As the preponderance of the evidence is against the claims, service connection for bilateral hearing loss disability and tinnitus are not warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  For these reasons, the claims are denied. 


ORDER

Entitlement to service connection for bilateral hearing disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


